PER CURIAM.

ON APPLICATION FOR REHEARING.
In our opinion we erroneously stated that there was no law requiring the Tax Collector to keep a record of when, how and by whom notices of delinquency were served.
This was error (Sec. 51 of Act 170 of 1898).
But it has no effect in this case. In the first place there is no evidence that such records were not kept, but merely that they are not now in existence, and that no such records were turned over to the present Tax Collector. So that the presumption “Omnia Rite Acta,” applies.
In the next place, the failure to keep such records, even if such be the case, cannot overcome the constitutional presumption as to the validity of a tax sale; since, as we said in our original opinion, the only need of such record is to, rebut any direct evidence that no notice was served. And-. in this case there is not a scintilla of direct evidence that. .no notice was served, plaintiff herein producing nothing but the mere opinion and belief of a witness.
Rehearing refused.